PER CURIAM.
We reverse the trial court’s denial of Kurt D. Scanlon’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 as untimely. The certificate of service on Scanlon’s motion shows that he delivered it to prison mail authorities within the two year limitations period of rule 3.850(b). His motion is presumed to be timely filed under the “mailbox rule.” See Fla. R.App. P. 9.420(a)(2); Haag v. State, 591 So.2d 614, 617 (Fla.1992); Denton v. State, 912 So.2d 612 (Fla. 2d DCA 2005).
Therefore we reverse and remand for further consideration of this motion for postconviction relief.
POLEN, FARMER, and KLEIN, JJ„ concur.